I should prefer to have it noted that there would be ground for the reversal not only in the immunity of the defendant municipality, but also in a lack of evidence to show any negligence on the part of its guards or other employees contributing to the accident. Two guards were on duty, the usual number, but somehow nobody saw the child go under water and fail to come up. She may have dived under as other children were doing. The fact that none of the children nearby missed her suggests the absence of any occurrence in their sight out of the common. The accident appears to be unexplainable.
PARKE, J., likewise concurred in the reversal on the ground that no negligence was shown on the part of the municipality or its agents.